Citation Nr: 1632234	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of a herniated nucleus pulposus at the L5-S1 level of the spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1957 to July 1961. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, continued a 40 percent disability rating for residuals of a herniated nucleus pulposus at the L5-S1 level of the spine. 

The Veteran appeared at a Travel Board hearing at the RO in April 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Veteran's case was previously before the Board in July 2011.  In that decision, the issue of an entitlement to a rating in excess of 40 percent for residuals of a herniated nucleus pulposus at the L5-S1 level of the spine was remanded for further development.  To the extent possible, that development has been completed and the case is before the Board again. 

The July 2011 decision also remanded the issues of entitlement to service connection for arthritis of the lumbar spine and entitlement to a total disability rating based on individual unemployability (TDIU).  The service connection claim was granted in an April 2014 rating decision.  The TDIU claim was granted in a May 2016 rating decision.  Therefore, these issues are not before the Board. 

The claim before the Board only involves the Veteran's current disability rating of 40 percent based on the rating criteria for diagnostic codes 5242 and 5243.  The Board notes that the Veteran's condition includes a neurological component.  The 40 percent disability rating does not take that into account.  However, the Veteran applied for and was granted disability ratings for the neurological component separately under diagnostic codes 8520 and 8526.  The Veteran was most recently awarded an increased rating for the neurological component in a September 2015 rating decision.  He has not filed a notice of disagreement with that decision, therefore, this issue is not before the Board.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's residuals of a herniated nucleus pulposus at the L5-S1 level of the spine has manifested by chronic pain, weakness, fatigability, muscle spasms, limitation is his forward flexion to 20 degrees when experiencing flare-ups, but without anklyosis or episodes of incapacitation requiring prescribed bed rest and treatment by a physician.  


CONCLUSION OF LAW

For the entire period on appeal, the Veteran has not met the criteria for a disability rating in excess of 40 percent for residuals of a herniated nucleus pulposus at the L5-S1 level of the spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requested a reevaluation of his back disability in a December 2005 statement, noting that he cannot walk very far due to pain.  In his July 2006 notice of disagreement he stated that the severity of his condition had increased since the assignment of the forty percent disability rating and that all of his symptoms were not accounted for in the rating.  The Veteran's representative argued in July 2016 that the severity of the Veteran's condition was not adequately contemplated by the schedular rating criteria and that an increased rating on an extra-schedular basis was appropriate.  Essentially, the Veteran has requested a rating in excess of 40 percent  for a back disability either on a schedular or extra-schedular basis. 

Review of Evidence

The Board has reviewed the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122  (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").


Stegall Considerations

In July 2011, the Board remanded the Veteran's claim for further development, instructing the AOJ to obtain records from the Social Security Administration (SSA) regarding any claim for disability benefits made by the Veteran.  Letters were sent the SSA and the Veteran in August 2011, September 2011, November 2011, and December 2011 in attempts to obtain the Veteran's SSA records.  The Veteran submitted an exam from 2001 that was related to his SSA disability claim, otherwise, no records were obtained.  In January 2012, an administrative decision formally found that the records were unavailable.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a)  (West 2014) 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  In this case, the Veteran was provided with VCAA notifications letters with regard to this claim in January 2006 and February 2006 before the initial June 2006 adjudication.  However, a supplemental VCAA notice was sent in October 2008 relating to additional notification requirements.  The Veteran's claim was subsequently readjudicated in the December 2008 Statement of the Case, therefore any deficiency in the first two VCAA notices was cured  Therefore, VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  As noted above, the AOJ attempted to obtain records related to the Veteran's SSA disability claim, but the records were formally found to be unavailable.  The Veteran has not identified any other relevant records or evidence that remain outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

Here, the AOJ provided the Veteran VA examinations in May 2006, June 2009, September 2012, February 2015, and February 2016.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses cause caused by the Veteran's disability, including functional loss caused by pain.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran was provided a hearing before a Veteran's Law Judge in April 2011.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the claim on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it. Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2015), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 (2015) and 38 C.F.R. § 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2015).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2015), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.  at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  As noted above, the Veteran was rated separately for associated objective neurological abnormalities in September 2015.  The Veteran did not appeal those ratings; therefore, ratings for the Veteran's associated neurological abnormalities are not a subject of this decision.

Facts

Throughout the appeal period the Veteran has reported chronic lower back pain that increases with bending over, prolonged sitting, increased activity, and climbing ladders and stairs.  He has stated that he has difficulty walking, or standing for any length of time.  In May 2004, medical records indicate that tenderness was present with spasms in the lumbar area.  A February 2005 MRI there was spondylosis of the lumbosacral spine, bulging of the intervertebral disc at the L2-L3 level; and spinal stenosis at the L4-L5 level.  

A May 2006 VA examination confirmed the Veteran experiences chronic back pain.  It noted that his ROM was limited to 45 degrees of forward flexion, had pain at the lumbosacral junction and posterior superior iliac spine, and pain with repeated range of motion testing.  No muscle spasms were identified and there was no fatigue, weakness, incoordination or lack of endurance noted.  

In December 2006, a neuro-surgical consult noted there was no significant neurological problems in the back and recommended conservative treatment with pain medication over surgery.  However in September 2007, he was noted as having increased back pain with the inability to bend down, pick things up, and carry items.  The exact degree of limitation is not noted, but a neuro-surgical consult was recommended.  He is also noted as having difficulty walking, however this was related to leg pain which is part of the separately rated neurological component. 

A June 2009 VA examination showed forward flexion was still limited to 45 degrees.  However, the Veteran stated that he had additional limitations when he experienced a flare up or after repetitive use.  He demonstrated the additional limitation and it was noted as 20 degrees of forward flexion.  The Veteran reported that he had five incapacitating episodes over the previous twelve months, three of which lasted three or more days.  The Veteran said he did not seek medical care for these episodes.  

In April 2010, the Veteran requested a consult with an orthopedic surgeon for his back pain.  A MRI showed his condition was stable when compared to a 2006 MRI.  He was noted as ambulating without assistive devices, but with an antalgic gait.  He had a decreased range of motion in the lumbar spine on all planes.  The doctor recommended using an assistive device to maintain a steady gait stability.  His pain medication was changed to help managed increased pain August 2010.  

In July 2011 another consultation was performed.  Again, surgery was not indicated for the Veteran's low back pain.  Continued use of medication was recommended.  In January 2012, the Veteran's pain medication was changed to include Mobic.  In April 2012, he reported that Tramadol was no longer effective in relieving his pain, but that his other medications seemed to help.  

A new VA examination was performed in September 2012.  It showed the Veteran's range of motion was limited to 40 degrees when accounting for pain.  Weakened movement, incoordination, disturbance of locomotion, and excess fatigability were noted by the examiner.  No incapacitating episodes were noted by the examiner as happening in the prior 12 months.  

In November 2012, medical records indicated that the Veteran started taking more pain medication than prescribed due to his back pain.  He was told to try to cut back on his medication and it was recommended that he lot lay around as much because it was making him stiffer.  In February 2012, he reported pain radiating from his low back to his toes, saying it made it difficult to walk.  It was recommended that he try to say active. 

The Veteran was seen for back pain again in October 2013.  He reported it radiated to his knees and upper back.  The Veteran refused a cane or walker and did not want to do physical therapy for his back.  He was noted as being independent in his activities of daily living.  The Veteran reported increasing pain in January 2014 and a referral to a pain clinic and physical therapy was discussed.  He received physical therapy and pain injections for his knees.  His back pain was noted as stable in June 2014. 

In February 2015, the Veteran had another VA examination.  Pain was noted with limited movement of the spine.  Range of motion was limited on all planes and his forward flexion was limited 55 degrees.  No incapacitating episodes were noted in the previous 12 months.  The Veteran did report he experiences flare-ups that were alleviated by lying down.  

The Veteran reported his leg and back pain seemed to be getting worse in May 2015.  His medication was changed, substituting naproxen for ibuprofen.  A February 2016 VA examination showed limited range of motion.  Forward flexion was 50 degrees.  Any additional motion caused pain.  Muscle spasms were noted along with a slightly antalgic gait.  The Veteran had no anklyosis of the spine. 




Schedular Rating

The Veteran's medical history shows consistent reports of worsening pain during the pendency of the appeal.  The Veteran is competent to report his subjective experiences.  The Veteran is also found credible with regard to his reports of worsening pain because they are supported by changes in treatment that included changes and increases in pain medication and referrals to physical therapy and pain management.  An increase in pain alone, however, is not enough to support an increase in the disability rating according to the ratings schedule.  Instead the pertinent concern is whether the Veteran experienced any additional functional loss not already contemplated by the current disability rating from the increase in pain. 

Multiple VA examinations over the course of the Veteran's claim have shown the Veteran's forward flexion is limited to between 40 and 55 degrees.  However, the Veteran has expressed that he experiences flare-ups that result in additional functional loss.  When he demonstrated the additional loss, his forward flexion was limited to 20 degrees.  VA must take into account the additional functional loss caused by flare-ups.  When forward flexion is limited to 30 degrees or less of the thoracolumbar spine, the rating criteria assign 40 percent disability rating.  This is consistent with the rating the Veteran is already assigned for his disability.  

For a higher rating using the General Rating Formula, there would need to be unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's medical records did not indicate favorable or unfavorable ankylosis.  The VA examinations expressly stated that ankylosis is not present.  The VA examiners have medical expertise in this field and are competent to come to such conclusions.  Further, their conclusions about the absence of ankylosis are consistent with the medical record and the Veteran's statements.  Therefore, the examiners' conclusions that the Veteran does not have ankylosis are given great weight.  Thus a preponderance of the evidence is against finding a higher schedular rating using the General Rating Formula.  

The Veteran's condition does not warrant an evaluation under the alternative Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, because the Veteran does not have a history of incapacitating episodes.  There are no documented episodes that meet the definition of an incapacitating episode as defined in the rating criteria.  The Veteran has not been prescribed bed rest.  In fact, the medical records indicated the Veteran has been advised to remain active and to lie down less.  The Veteran has stated to VA examiners that he was incapacitated, but also admitted that he did not seek medical treatment.  Without medical treatment, these episodes cannot meet the definition under the rating criteria.  Further, the VA examiners affirmatively noted that there were no incapacitating episodes.  These examiners have medical expertise and are familiar with the definitions found in VA regulations.  Their notations are consistent with the medical evidence.  Therefore, their statements regarding incapacitating episodes are given more weight than those of the Veteran.  A preponderance of the evidence indicates the Veteran has had no incapacitating episodes related to his IVDS.  

Having considered all applicable Diagnostic Codes, the Board finds that the preponderance of the evidence is against finding a disability rating in excess of 40 percent for the entire period of the Veteran's appeal.

Extra-Schedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).

The Board notes that the Veteran's thoracolumbar disability is manifested by subjective complaints of chronic pain that radiates into his legs and upper back, weakness, fatigability, muscle spasms, and limitation is his forward flexion to 20 degrees when experiencing flare-ups.  These symptoms and manifestations and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria.  The radiating pain, as noted above, was rated in a separate, unappealed decision.  Thus the weight of the evidence does not indicate that the Veteran experienced any symptoms or functional impairment that was not contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

A disability rating in excess of 40 percent for residuals of a herniated nucleus pulposus at the L5-S1 level of the spine is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


